DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final Office action responsive to the reply filed on December 13, 2022.
Claim 25 has been amended.
Claims 2, 7, 13, 17, and 22-24 have been canceled.
Claims 1, 3-6, 8-12, 14-16, 18-21, 25 and 26 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Somerfield et al. (U.S. Patent Publication No. 2013/0291341 A1, cited by applicant).
Somerfield et al. (‘341) disclose a clamping device (10) for clamping an elongate article (102), the clamping device (10) comprising:
a body (12);
a clamping mechanism (34, 46) in the body (12), the clamping mechanism (34) comprising a clamping member (34 of 28, see Fig. 10) and an urging member (46) for urging (as described in paragraph [0093]) the clamping member (34) into clamping engagement with the elongate article (102);
the body (12) having a reaction formation (42) along which the elongate article (102) can extend, the reaction formation (42) being for applying a reaction force (a reaction force from urging member 46) to the elongate article (102) when so engaged by the clamping member (34; see paragraphs [0091] & [0095]);
a carriage (defined by portions 38A, 38A, 38B, 38B; see Fig. 10) on which the clamping member (34) is carried (as depicted in Fig. 10), the carriage being movable (i.e., rotatably movable relative to the body, as portions 38A, 38A, 38B, 38B rotate about shaft 30 (see paragraph [0082)) relative to the body (12); and
a release member (defined by release arrangement 14 that includes portions 24, 24 of member 14) on the carriage (portions 24, 24 are engaged on the carriage portions 38A, 38A, as depicted in at least Fig. 9 and described in paragraph [0087]) for releasing the clamping member (34) from engagement with the elongate article (102, see paragraph [0084]), the release member extending outwardly (as depicted in at least Figs. 1 and 5-8) from the body (12);
wherein the release member (14, 24, 24) comprises an engaging member (14) arranged on the outside of the body (12, as depicted in at least Figs. 1, 2, 5, 6, and 7), the engaging member (20) having a substantially U shaped configuration (as shown in views provided in Figs. 4, 7 and 8), and the engaging member having opposite arms (each arm indicated in the annotated Fig. 7, provided herein).

    PNG
    media_image1.png
    422
    372
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1, 3-6, 8-12, 14-16, 18-21 and 26 are allowed for the reasons indicated on pages 4-5 of the prior Office action mailed on November 15, 2022.

Response to Arguments
Applicant's arguments filed on December 13, 2022 have been fully considered but they are not persuasive as they pertain to the applied reference of Somerfield et al (341).  On pages 9-10 of the filed reply, applicant states:  
“Applicant has also amended claim 25 to specify that the release member is “attached to” the carriage.
Applicant’s comments on the cited prior art references are as follows.
US 2013/0291341 Al (Somerfield et al.) - The Examiner has commented that this reference discloses that the “portions 24, 24 are engaged on the carriage portions 38A, 38” and that this anticipates the feature of claim 25 of "a release member attached to the carriage”. We disagree with this interpretation but, in order to expedite this matter, we have amended claim 25 specify “a release member attached to the carriage”. The portions 24, 24 disclosed in Somerfield et al. are not attached to the portions 38A, 38A. Therefore, there is no disclosure in Somerfield et al. of a release member attached to the carriage. In addition, there are no other features attached to the carriage that could be referred to as a “release member extending outwardly from the body”. Accordingly, amended claim 25 is novel over the disclosure of Somerfield et al.
In addition, the device disclosed in Somerfield et al. does not possess a “release member having an engaging member ..., the engaging member having a substantially U shaped configuration, and the engaging member having opposite arms”. For this reason as well, amended claim 25 is novel over the disclosure of Somerfield et al.”

With regard to “… we have amended claim 25 specify “a release member attached to the carriage”. The portions 24, 24 disclosed in Somerfield et al. are not attached to the portions 38A, 38A. Therefore, there is no disclosure in Somerfield et al. of a release member attached to the carriage”, it is noted that this argument is more limiting than the requirements of the claim, where 25 has not been amended to recite “a release member attached to the carriage”.  Thus, this argument is no persuasive.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regard to “Somerfield et al. does not possess a “release member having an engaging member ..., the engaging member having a substantially U shaped configuration, and the engaging member having opposite arms”, this argument is not persuasive since Somerfield et al. (‘341) meets this limitation as explained in the rejection under 35 U.S.C. 102(a)(1) and/or §102(a)(2) to claim 25 provided above.
Applicant’s arguments on page 10 of the filed reply pertaining to the applied reference to Pasbrig (‘221) and the currently amended claim 25 are persuasive.  Therefore, the rejection under 35 U.S.C. 102(a)(1) and/or §102(a)(2) of claim 25 as being anticipated by Pasbrig (‘221) has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677